Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2021.

Claim Objections
Claim 9 is objected to because of the following informalities: change “past instruction” to “paste instruction” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring instruction for processing an image, obtain an object  from the image and generate interactive interface configured for selecting a target object. The limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with use of a pen and paper for interfacing a target object. Nothing in the claim element precludes the step from practically being performed in the mind. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim does not recites additional element – using a display device and a processor to perform the steps. Accordingly, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al (US 2012/0302167 A1).
1. Yun discloses an information processing method, comprising: 
acquiring an instruction for processing an image including a plurality of objects (i.e. select and activate a memo function S340: Fig. 47); 
in response to the instruction for processing the image, obtaining one or more objects, wherein a first object among the one or more objects has an object type consistent with a type of the image (S350: Fig. 47), [0226]; and 

2. Yun discloses the method according to claim 1, wherein: the one or more objects include two objects of different types (i.e. text and image), Fig. 56-57.
3. Yun discloses the method according to claim 2, wherein: the interactive interface further includes the image (151R’1: Fig. 57).
4. Yun discloses the method according to claim 1, wherein obtaining one or more objects includes: performing an outline detection on the image to obtain at least one outline; and obtaining at least one first object based on the at least one outline (i.e. outline between the images and texts for separation), Fig. 56-57.
5. Yun discloses the method according to claim 1, wherein obtaining one or more objects includes: dividing the image into a foreground and a background to obtain a foreground image object and a background image object (i.e. have the option to include background or not), (Fig. 56).
6. Yun discloses the method according to claim 1, wherein obtaining one or more objects further includes: performing a text recognition to obtain at least one text portion, wherein different text portions correspond to different text objects [0255].
7. Yun discloses the method according to claim 1, further including: storing the one or more objects in association with the image [0255].
8. Yun discloses the method according to claim 1, wherein generating the interactive interface includes: receiving an input operation from an input area; and generating the interactive interface including an operation control for a paste instruction [0172], [0177], [0198].
9. Yun discloses the method according to claim 8, further including: in response to the [paste] instruction, entering the one or more objects into the input area; or in response to the paste instruction, 

10-11. Yun discloses an electronic device (Fig. 1), comprising: a display unit; a memory configured to store a plurality of instructions; and a processor configured to retrieve and execute the plurality of instructions stored in the memory to: acquire an instruction for processing an image including a plurality of objects; in response to the instruction for processing the image, obtain one or more objects, wherein a first object of the one or more objects has a type consistent with a type of the image; and generate an interactive interface on the display unit, the interactive interface including the one or more objects and the interactive interface being configured for selecting a target object, wherein the one or more objects include two objects of different types as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied above and further in view of Hasegawa (US 2009/0190830 A1).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715